DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to Amendment after Final action filed 7/29/2022.

Allowable Subject Matter
Claims 3-5 and 7-13 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant’s invention is drawn to a memory module comprises a module connector that is provided with module data connections and module control connections, and thus enables improving storage capacity and signaling rates of memory module for improving signaling integrity, higher signaling rates and system memory capacity, and also reducing power consumption of memory module (i.e., the address-buffer component manages communication between a memory controller and two sets of memory components to instruct the data-buffer components to communicate full-width read and write data by combining data from or to from both sets for each memory access in a wide data mode and instruct the data-buffer components to half-width read and write data with one set per memory access in a narrow data mode).
Applicant’s independent claim 7 recites, inter alia, an address-buffer component for reading and steering first data from a first set of memory components to a memory controller and second data from a second set of memory components to the memory controller via data-buffer circuitry with a structure as defined in the specification (pages 3-12) including data steering signals to the data-buffer circuitry to direct the first data from the first set of memory components to the memory controller and the second data from the second set of memory components to the memory controller; wherein the circuitry to selectively interpret supports: a first-width-data mode in which the circuitry to selectively interpret successively conveys one of the first secondary addresses to the first set of memory components responsive to a first of the primary addresses and one of the second secondary addresses to the second set of memory components responsive to a second of the primary addresses; and a second-width-data mode in which the circuitry to selectively interpret simultaneously conveys one of the first secondary addresses to the first set of memory components and one of the second secondary addresses to the second set of memory components responsive to one of the primary addresses. These limitations, in combination of remaining claimed limitations, are neither taught nor suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/Primary Examiner, Art Unit 2133